On Petition for Rehearing.
PER CURIAM.
By petition for rehearing appellee for the first time questions this court’s jurisdiction to hear and determine the subject appeal. Our attention is belatedly invited to the fact that this appeal is taken from an order granting appellee’s motion for judgment in accordance with its motion for directed verdict made at the close of the evidence, and setting aside the verdict and judgment for appellant which was entered thereon. Why appellee failed to challenge the appealability of the questioned order either by motion, by its brief, or in the argument of its counsel before the court on its merits, is not explained.
An examination of the order from which appeal is taken clearly reveals that it is interlocutory in character and cannot be construed as a final judgment. Being unrelated to any question of venue or jurisdiction, this court is without jurisdiction to hear and determine the propriety of the order except on appeal from such final judgment as may be ultimately entered by the trial court.1
For the foregoing reasons the court’s opinion on the merits is withdrawn and the appeal dismissed without prejudice to the right of appellant to again seek review of the order in question, if such be deemed advisable, after entry of final judgment in the cause.
WIGGINTON, C. J., and CARROLL, DONALD, J., and FUSSELL, CARROLL W., Associate Judge, concur.

. Longo v. Collins, Fla.App.1958, 106 So.2d 1; Greyhound Corporation v. Kelly, Fla. App.1958, 104 So.2d 471.